 

Exhibit 10.3

 

Amendment to

Amended and Restated Employment Agreement

This Amendment to Amended and Restated Employment Agreement is made and entered
into as of October 13, 2015 (this “Amendment”) by and among KemPharm, Inc., a
Delaware corporation (the “Company”), and Gordon K. Johnson (the “Executive”).  

Background

A. The Company and Executive previously entered into that certain Amended and
Restated Employment Agreement dated as of June 25, 2015 (the “Employment
Agreement”)

B.Pursuant to Section 17.F of the Employment Agreement, the Employment Agreement
may be amended by a written instrument between the Company and the Executive;
and

C.The Company and the Executive desire to amend the Employment Agreement as
provided herein.

Amendment

For and in consideration of the mutual promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Amendment hereby agree as
follows:

1.Amendment to Section 2.C.  Section 2.C of the Employment Agreement is hereby
deleted and replaced in its entirety by the following:

“C. Equity Compensation. Upon the terms and conditions set forth in the
following subsections on the Effective Date, Company shall grant to Executive an
option (the “Option”) to purchase 160,000 shares of Company’s common stock
(“Common Stock”) pursuant to and in accordance with the terms and conditions of
Company's 2014 Equity Incentive Plan, or a successor plan (the “Plan”), and the
Company’s form of option or stock grant agreement. The exercise price of the
Option will be equal to the fair market value of the Common Stock on the date of
such grant. The Option will vest on an annual basis over a period of four years
with 25% of the shares of Common Stock subject to the Option vesting on the
first anniversary of the date of grant and with an additional 25% of the shares
of Common Stock subject to the Option vesting at each subsequent anniversary of
the date of grant until such time that the Option is fully vested and
exercisable, provided, that all options granted pursuant to this Section 2.C,
and each other outstanding equity award granted to Executive, shall accelerate
so as to be fully vested and immediately exercisable immediately prior to any
Change in Control (as defined in the Plan) of the Company.”

2.This Amendment shall become effective immediately upon execution by the
Company and the Executive.

3.Other than as set forth in this Amendment, all of the terms and conditions of
the Employment Agreement shall continue in full force and effect.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

 

 

COMPANY:

 

KemPharm, Inc.

 

By: /s/ Travis Mickle

Name: Travis Mickle

Title: President and CEO

 




 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

 

EXECUTIVE:

 

/s/ Gordon K. Johnson

Gordon K. Johnson

 